SULLIVAN, J.
(concurring). To allay any concern that we dilute the vitality of State v. Jeter, 160 Wis. 2d 333, 466 N.W.2d 211 (Ct. App. 1991), I write this concurrence.
In Jeter, the search warrant authorized the search of a residence and stated with specificity the search of the following: "[I]n or on the . . . premises of 1101 IRVING PLACE . . . there is or are located certain person(s) or property which constitute evidence of, or were concerned in the commission of, the crime of POSSESSION OF CONTROLLED SUBSTANCES." Id. at 339, 466 N.W.2d at 214 (emphasis in original).
In this case, the warrant also authorized the search of a single-family residence but under a much more limited scope. The described person and objects of the search were: "cocaine, scales, packaging material, records of drug transactions, monies and/or fruits of the crimes, letters and/or utility bills and keys which would help to identify the person in control of the premises. Also, person of "John Doe" b/m, 31, 5'9", 145#.''
*349The Jeter search warrant authorized the search of a person or persons within the named residence. In this case, the warrant only authorized the search of an unknown black male resembling the description provided. Guy is a female. Moreover, immediately before her pat-down, she was in handcuffs and therefore appeared not to be an immediate threat to police. Her pat-down search for contraband and weapons exceeded the bounds of the warrant. Furthermore, the search of Guy did not meet the reasonable belief of "armed and dangerous" test enunciated in Terry v. Ohio, 392 U.S. 1, 27 (1968), nor was it a reasonable search under sec. 968.16, Stats, (detention and search of persons on premises). Unlike Jeter, neither the express terms of the warrant nor the circumstances at the time of the search justified a search of Guy.